DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US Pub. No. 2003/0078912 A1) in view of Stone (US Pub. No. 2003/0032925 A1). 
Claim 1. Oliver discloses a method of preparing a syringe (12) in connection with a therapeutic treatment, the method comprising: 
providing a plunger (13) of the syringe from a barrel (14) of the syringe, wherein the barrel has a proximal end (i.e., end throughwhich plunger 13 is inserted, a distal end 
attaching an implantation device to a hub of the syringe, wherein the hub is coupled to the barrel at the distal end; and depressing the plunger until the viscous material fills the implantation device and a droplet of the viscous material is expelled from the implantation device through a distal tip of the implantation device.
Although Oliver further discloses delivery of material with high viscosity ([0014]) and further discloses syringe 14 is filled with material to be delivered with depression of plunger 13 into syringe 14 with operation of cannula/hub assembly 17 ([0055]), but does not disclose how syringe 14 is filled. Oliver does not explicitly disclose removing the plunger from the syringe; aligning the barrel in a horizontal orientation; filling at least part of the lumen with a viscous material through an opening at the proximal end; and inserting a plunger tip of the plunger into the lumen to seal the lumen. 
However, it is noted that Stone discloses an elongated syringe filled with a viscous material ([0041]), wherein the syringe may be pre-loaded or the piston 99 may be inserted into the proximal end of the lumen with piston 99 removed  and forced distally through the lumen with a long piston ([0041]). Thus, Stone discloses a method of filling a syringe filled with viscous material comprising: removing a plunger (99) of the syringe from a barrel (i.e., barrel of syringe 70) of the syringe, wherein the barrel has a proximal end, a distal end, and a lumen in between the proximal end and the distal end ([0041]); filling at least part of the lumen with a viscous material ([0041]) through an opening (i.e., opening through which plunger 99 and rod 78 is inserted) at the proximal end (Fig. 2); and inserting a plunger tip of the plunger into the lumen 
Oliver in view of Stone does not explicitly disclose the step of aligning the barrel in a horizontal orientation. However, it is noted that Oliver discloses aligning the barrel with catheter/hub assembly 17 (Fig. 4) wherein depending on how the user holds the device, the barrel will be aligned in a horizontal orientation when the user holds catheter/hub assembly 17 to depress handle 15 (Fig. 4). It is noted the instant disclosure also discloses that the barrel is aligned horizontally when held by a user on instant [0049]. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that when a user holds device 10 to depress handle 15 (Fig. 4; [0055]), the user is also aligning the barrel in a horizontal orientation in a similar manner as disclosed for instant [0049]. 
Claim 2. Oliver in view of Stone discloses method of claim 1, wherein Oliver further discloses priming the device ([0021]). Thus, Oliver further discloses further comprising discarding the droplet of the viscous material expelled from the implantation device ([0021]; i.e., since the viscous material expelled during priming is not used for application to target site).
Claim 3. Oliver in view of Stone discloses the method of claim 1, but is silent to a volume of the droplet is between 10 μL and 30 μL. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the amount of viscous 
Claim 7. Oliver in view of Stone discloses the method of claim 1, wherein Oliver further discloses that the implantation device is at least one of a needle and a cannula (24) ([0043]).

Claims 4-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US Pub. No. 2003/0078912 A1) in view of Stone (US Pub. No. 2003/0032925 A1) further in view of Centeno (US Pub. No. 2009/0208464 A1).
Claims 4 and 5. Oliver in view of Stone discloses the method of claim 1, but is silent to the viscous material being a cell suspension (as per claim 4), wherein the cell suspension comprises cells descendant from mesenchymal stem cells transiently-transfected by a polynucleotide encoding a Notch intracellular domain (as per claim 5). However, it is noted that Centeno discloses that a method for treating intervertebral discs by transplanting mesenchymal stem cells. Centeno further discloses that a cell suspension comprising mesenchymal stem cells are delivered via a syringe ([0024]). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Oliver in view of Stone with the feature of the viscous material being a cell suspension with the cells comprising mesenchymal stem cells as disclosed by Centeno for treating intervertebral discs and joints (Abstract of Centeno). Although Oliver in view of Stone and Centeno does not explicitly disclose the mesenchymal cells are transiently-transfected by a polynucleotide 
Claims 6, 10 and 11. Oliver in view of Stone discloses the method of claim 1, wherein the viscous material is resuspended prior to filling the lumen of the barrel and wherein resuspending the viscous material comprises repeatedly pipetting the viscous material. However, Centeno discloses that a method for treating intervertebral discs by transplanting mesenchymal stem cells. Centeno further discloses that a cell suspension comprising mesenchymal stem cells are delivered via a syringe ([0024]), wherein the viscous material being a cell suspension requires the pipetting to maintain the suspension ([0063]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Oliver in view of Stone with the feature of the viscous material being a cell suspension and the viscous material is resuspended prior to filling the lumen of the barrel and wherein resuspending the viscous material comprises repeatedly pipetting the viscous material as disclosed by Centeno since such cell suspensions are also viscous material suitable for injection via a syringe such as a suspension comprising mesenchymal cells for treating intervertebral discs and joints (Abstract of Centeno).
Further for claim 10. Oliver in view of Stone and Centeno further discloses the filling of at least part of the lumen comprises inserting a pipette tip of a micropipette into the lumen of the barrel 
Further for claim 11. Oliver in view of Stone and Centeno discloses the method of claim 1, wherein the therapeutic treatment comprises at least one of treatment of a traumatic brain injury, treatment of ischemic damage, treatment of retinal degeneration, and treatment of a neurodegenerative disease (Abstract of Centeno). Although Centeno discloses a viscous material being therapeutic for treating degenerative in vertebral disc (Abstract), it is also noted that the treatment type is an intended use of the therapeutic. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, what the therapeutic is intended to treat does not further change the steps required by claim 11 for preparing the syringe.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US Pub. No. 2003/0078912 A1) in view of Stone (US Pub. No. 2003/0032925 A1) further in view of Brinz (US Pub. No. 2005/0283113 A1).
Claims 8 and 9. Oliver in view of Stone discloses the method of claim 1, but is silent to the plunger tip comprises a chemically inert polymeric material (as per claim 8), wherein the chemically inert polymeric material is PTFE (as per claim 9). However, such material for a plunger for a medical device is known in the art. In particular, Brinz discloses that it is known the art for a metering device of a viscous material ([0004]) to be made of a material that is in .

Claims 12-17, 19-27, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kutikov (US Pub. No. 2017/0151286 A1) in view of Stone (US Pub. No. 2003/0032925 A1).
Claim 12. Kutikov discloses a method of implanting a viscous material into a subject in connection with a therapeutic treatment, the method comprising: 
injecting the viscous material into the subject using a syringe at one or more deposit sites ([0222]); and 
rotating the syringe about a longitudinal axis of the syringe ([0254]).
It is noted that Kutikov discloses rotating the syringe to orient the syringe during injection ([0254]), Kutikov does not explicitly disclose the rotating occurring after each injection. However, it is noted how often a rotation is required would depend on the particular application and treatment requirement. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Kutikov with the rotating step occurring as necessary including after each injection in order to the syringe for injecting at the appropriate injection site per the treatment requirement.
	Moreover, while Kutikov discloses that the syringe is pre-filled with the viscous material ([0202]) and thus does not explicitly disclose the steps of removing a plunger of a syringe from a 
However, it is noted that Stone discloses an elongated syringe filled with a viscous material ([0041]), wherein the syringe may be pre-loaded or the piston 99 may be inserted into the proximal end of the lumen with piston 99 removed  and forced distally through the lumen with a long piston ([0041]). Thus, Stone discloses a method of filling a syringe filled with viscous material comprising: removing a plunger (99) of the syringe from a barrel (i.e., barrel of syringe 70) of the syringe, wherein the barrel has a proximal end, a distal end, and a lumen in between the proximal end and the distal end ([0041]); filling at least part of the lumen with a viscous material ([0041]) through an opening (i.e., opening through which plunger 99 and rod 78 is inserted) at the proximal end (Fig. 2) and reinserting a plunger tip of the plunger ([0041]; Fig. 2); and coupling a needle (73) or a cannula to the distal end of the barrel of the syringe ([0042]; Fig. 2). Since both Kutikov and Stone are drawn to implanting viscous material from a syringe, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Kutikov with the steps of removing, filling, and coupling disclosed by Stone since Stone discloses that such steps are suitable for filling the syringe with a viscous material as an alternative to a pre-filled syringe. 
Claim 13. Kutikov in view of Stone discloses the method of claim 12, wherein, for injections at more than one deposit site, the method further comprises rotating the syringe about a longitudinal axis of the syringe after each injection. Again, while Kutikov discloses 
Claim 14. Kutikov in view of Stone discloses the method of claim 12, but does not disclose aligning the barrel in a horizontal orientation prior to filling at least part of the lumen with the viscous material. Again, it is noted the instant disclosure also discloses that the barrel is aligned horizontally when held by a user on instant [0049]. It is noted that Stone further discloses that syringe being hand-held to move the rod 78 and plunger 99 ([0043]. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the method of Kutikov in view of Stone comprises a step of holding the syringe in order to remove rod and plunger prior to filling the syringe with the viscous material ([0041]) and thus, Kutikov in view of Stone also discloses aligning the barrel in a horizontal orientation prior to filling in a similar manner as disclosed for instant [0049]. 
Claim 15. Kutikov in view of Stone discloses the method of claim 12, Kutikov further discloses priming the syringe ([0228]) but does not explicitly disclose depressing the plunger until the viscous material fills the needle coupled to the syringe at the distal end of the barrel 
Claim 16. Kutikov in view of Stone discloses the method of claim 12, but does not explicitly disclose that the injecting of the viscous material comprises injecting at least 20 μL of the viscous material at each of five deposit sites in the subject at an injection rate of at least 10 μL per minute. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the amount of viscous material expelled to a suitable volume and rate including at least 20 μL of the viscous material at each of five deposit sites in the subject at an injection rate of at least 10 μL per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 17. Kutikov in view of Stone discloses the method of claim 12, wherein Kutikov further comprising placing the syringe into a stereotactic frame prior to injecting the viscous material ([0242]-[0244]).
Claim 19. Kutikov in view of Stone discloses the method of claim 12, wherein Kutikov discloses that the therapeutic treatment comprises at least one of treatment of a traumatic brain injury, treatment of ischemic damage, treatment of retinal degeneration, and treatment of a neurodegenerative disease ([0159]).
Claim 20. Kutikov in view of Stone discloses the method of claim 12, wherein Kutikov further discloses the viscous material is a cell suspension ([0186]).
Claim 21. Kutikov in view of Stone discloses the method of claim 20, wherein the cell suspension comprises cells descendant from mesenchymal stem cells ([0061]) but does not explicitly disclose that the mesenchymal stem cells are transiently-transfected by a polynucleotide encoding a Notch intracellular domain. However, it is noted that how the cells are treated has been interpreted as a product-by-process limitation for the viscous material, since the instant claims are drawn to a method of preparing a syringe and not a method for making the cell suspension. Therefore, since how the mesenchymal cells are treated is not interpreted as materially changing the method implanting the viscous material with the syringe comprising the viscous material as a cell suspension comprising mesenchymal cells required by claim 21.
Claim 22. Kutikov discloses a method of treating a subject with cells, the method comprising: 

rotating at least one of the syringe and the implantation device about a longitudinal axis ([0254]); and 
injecting another amount of the cells into the subject using the syringe and the implantation device at a second deposit site in the subject ([0262]-[0263]; i.e., other sites of therapeutic interest).
While Kutikov discloses that the syringe is pre-filled with cells ([0202]) and thus does not explicitly disclose the steps of removing a plunger of a syringe from a barrel of the syringe, wherein the barrel has a proximal end, a distal end, and a lumen in between the proximal end and the distal end; filling at least part of the lumen with the cells through an opening at the proximal end and reinserting the plunger; and coupling an implantation device to the syringe at the distal end of the barrel.
However, it is noted that Stone discloses an elongated syringe filled with a viscous material ([0041]), wherein the syringe may be pre-loaded or the piston 99 may be inserted into the proximal end of the lumen with piston 99 removed  and forced distally through the lumen with a long piston ([0041]). Thus, Stone discloses a method of filling a syringe filled with viscous material comprising: removing a plunger (99) of the syringe from a barrel (i.e., barrel of syringe 70) of the syringe, wherein the barrel has a proximal end, a distal end, and a lumen in between the proximal end and the distal end ([0041]); filling at least part of the lumen with a viscous material ([0041]) through an opening (i.e., opening through which plunger 99 and rod 78 is inserted) at the proximal end (Fig. 2) and reinserting a plunger tip of the plunger ([0041]; Fig. 2); 
Claim 23. Kutikov in view of Stone discloses the method of claim 22, but does not disclose aligning the barrel in a horizontal orientation prior to filling at least part of the lumen with the cells. Again, it is noted the instant disclosure also discloses that the barrel is aligned horizontally when held by a user on instant [0049]. It is noted that Stone further discloses that syringe being hand-held to move the rod 78 and plunger 99 ([0043]. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the method of Kutikov in view of Stone comprises a step of holding the syringe in order to remove rod and plunger prior to filling the syringe with the viscous material ([0041]) and thus, Kutikov in view of Stone also discloses aligning the barrel in a horizontal orientation prior to filling in a similar manner as disclosed for instant [0049]. 
Claim 24. Kutikov in view of Stone discloses the method of claim 22, Kutikov further discloses priming the syringe ([0228]) but does not explicitly disclose depressing the plunger until the cells fills the needle coupled to the syringe at the distal end of the barrel and a droplet of the cells is expelled from the needle through a needle tip and discarded prior to injecting the cells. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that a priming step comprises depressing a plunger of a syringe 
Claim 25. Kutikov in view of Stone discloses the method of claim 22, but does not further disclose retracting at least one of the syringe and the implantation device a predetermined distance subsequent to injecting at the first deposit site. However, it is noted that one of ordinary skill in the art would have recognized that when a syringe is inserted for injected material at an implantation site, it is retracted after the injection is completed to complete the treatment so as that a syringe is not left at the implantation site. Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kutikov in view of Stone with the feature of retracting at least one of the syringe and the implantation device a predetermined distance subsequent to injecting at the first deposit site so as to complete a treatment.
Claim 26. Kutikov in view of Stone discloses the method of claim 25, Kutikov further discloses that at least one of the first deposit site and the second deposit site is in the brain of the subject ([0116]) and further discloses that the predetermined distance is between 1 mm and 10 mm ([0147]).
Claim 27. Kutikov in view of Stone discloses the method of claim 25, wherein Kutikov further comprising placing the syringe into a stabilization cannula prior to injecting the viscous material ([0242]-[0244]; i.e., stererotactic placement).
Claim 30. Kutikov in view of Stone discloses the method of claim 22, but does not explicitly disclose the amount of the cells injected at each deposit site is 20 μL. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the amount of viscous material expelled to a suitable volume for the treatment requirement including 20 μL at each deposit site, since it has been held that where the general 
Claim 31. Kutikov in view of Stone discloses the method of claim 22, wherein Kutikov further discloses that the cell suspension comprises cells descendant from mesenchymal stem cells ([0061]) but does not explicitly disclose that the mesenchymal stem cells are transiently-transfected by a polynucleotide encoding a Notch intracellular domain. However, it is noted that how the cells are treated has been interpreted as a product-by-process limitation for the viscous material, since the instant claims are drawn to a method of preparing a syringe and not a method for making the cell suspension. Therefore, since how the mesenchymal cells are treated is not interpreted as materially changing the method implanting the viscous material with the syringe comprising the viscous material as a cell suspension comprising mesenchymal cells required by claim 31.
Claim 32. Kutikov in view of Stone discloses the method of claim 22, wherein since Stone further discloses that the implantation device is at least one of a cannula and a needle (73) ([0042]; Fig. 2), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that Kutikov in view of Stone also discloses the limitation of the claim.
Claim 33. Kutikov in view of Stone discloses the method of claim 22, wherein since Stone further discloses that the implantation device is a cannula (73), wherein the cannula comprises a proximal end and a distal end, wherein the proximal end comprises a cannula hub (106), wherein the cannula hub comprises a cannula extension that is in fluid communication with the lumen of the cannula and that protrudes from the cannula hub so that it extends into the lumen of the syringe at a distal end of the syringe (Fig. 2A; [0042]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that Kutikov in view of Stone also discloses the limitation of the claim.

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kutikov (US Pub. No. 2017/0151286 A1) in view of Stone (US Pub. No. 2003/0032925 A1) further in view of Brinz (US Pub. No. 2005/0283113 A1).
Claim 18. Kutikov in view of Stone discloses the method of claim 12, wherein Kutikov further discloses that the viscous material in containers with markings (Figs. 4a, 4b) but does not further disclose measuring a volume of the viscous material injected using a meniscus of the viscous material remaining in the barrel. However, it is well known in the art for syringes to have markings for identifying the metering volume as evidenced by Brinz. In particular, Brinz discloses a syringe with markings for identifying the metering volume ([0024]). Thus, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Kutikov in view of Stone with the feature of measuring a volume of the viscous material injected using a meniscus of the viscous material remaining in the barrel since such method of measuring volume is well-known in the art as further evidenced by Brinz using markings to determine metering volume.
Claim 28. Kutikov in view of Stone discloses the method of claim 22, Kutikov further discloses that the viscous material in containers with markings (Figs. 4a, 4b) but does not further disclose measuring an amount of the cells injected using a meniscus of the cells remaining in the barrel. However, it is well known in the art for syringes to have markings for identifying the .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kutikov (US Pub. No. 2017/0151286 A1) in view of Stone (US Pub. No. 2003/0032925 A1) further in view of Centeno (US Pub. No. 2009/0208464 A1).
Claim 29. Kutikov in view of Stone discloses the method of claim 22, wherein but does not further disclose of filling at least part of the lumen comprises inserting a pipette tip of a micropipette into the lumen of the barrel through an opening at the proximal end and injecting the cells into the lumen using the micropipette. However, Centeno discloses that a method for treating intervertebral discs by transplanting mesenchymal stem cells. Centeno further discloses that a cell suspension comprising mesenchymal stem cells are delivered via a syringe ([0024]), wherein the viscous material being a cell suspension requires the pipetting to maintain the suspension ([0063]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Kutikov in view of Stone with the feature of filling at least part of the lumen comprises inserting a pipette tip of a micropipette into the lumen of the barrel through an opening at the proximal end and injecting the cells into the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
 
/JENNA ZHANG/Primary Examiner, Art Unit 3783